DETAILED ACTION
In application filed on 07/18/2020, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations " the first peptide-specific antibody" and " the second peptide-specific antibody".  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of expedited examination, the limitations " the first peptide-specific antibody" and " the second peptide-specific antibody" are interpreted as limitations "a first peptide-specific antibody" and "a second peptide-specific antibody". 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 19 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bergo (US20120202709A1)

Regarding claim 19, Bergo teaches a method comprising the steps of
contacting a sample with a first bead array (See Para 0090,…biomolecules bound to bead…; See Fig. 3A for an array of microbeads), the sample containing a first peptide and a second peptide (Para 0091, polypeptides; Para 0157, 0169, …peptides, 0171, teaches multiple analytes), the first and the second bead arrays (Para 0098, ….disclosure are configured to enable analysis of bead arrays; Plurality of bead arrays is inherently taught ) containing a reactive site that comprises a bead and a capture agent (Para 0181, …the bead 1112 is conjugated to a capture molecule…; Para 0188, referred to as e.g. possible target analytes that have affinity for the corresponding bead-conjugated capture reagents) that specifically recognizes the first peptide and the second peptide (Para 0301,…various capture reagents with different specificity may be immobilized on beads …), wherein a binding capacity (Para 0367, …beads have sufficient  binding capacity to bind peptide…; Para 0343) of the first bead array is ; a combined amount of the first and the second peptides (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …) in the sample, contacting the sample with a second bead array (Para 0098, ….disclosure are configured to enable analysis of bead arrays; Plurality of bead arrays is inherently taught ), the second bead arrays (Para 0098, ….disclosure are configured to enable analysis of bead arrays; Plurality of bead arrays in inherently taught ) containing a reactive site that comprises a bead and a capture agent (Para 0181, …the bead 1112 is conjugated to a capture molecule…; Para 0188, referred to as e.g. possible target analytes that have affinity for the corresponding bead-conjugated capture reagents),
and
measuring a ratio of the first peptide to the second peptide in the reactive site of
the second bead array using mass spectrometry (See Para 0385-0387 for the ratio of peak intensity of two co-eluted peptides using MS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Bergo (US 20120202709A1)
Regarding claim 1, Bergo teaches an analytical method, the method comprising the steps of
contacting a sample with a bead array (See Para 0090,…biomolecules bound to bead…; See Fig. 3A for an array of microbeads), the sample containing a first peptide and a second peptide (Para 0091, polypeptides; Para 0157, 0169, …peptides, 0171, teaches multiple analytes), the bead array (See Para 0090,…biomolecules bound to bead…; See Fig. 3A for an array of microbeads) containing a first reactive site (Fig. 3A, referred to as a bead , e.g. bead 1), the first reactive site comprising a bead (Fig. 3A, referred to as a bead , e.g. bead 1), a capture agent (Para 0181, … More than one type of target molecules may be conjugated to a capture molecule) that specifically recognizes the first peptide (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …), and a distinct capture agent Para 0301,…various capture reagents with different specificity may be immobilized on beads …) that specifically recognizes the second peptide (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …) , wherein a binding capacity of the bead array (Para 0367, …beads have sufficient  binding capacity to bind peptide…; Para 0343)  is greater than an amount of the first peptide (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …) and lower than an amount of the second peptide (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …) in the sample (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …), measuring a ratio of the first peptide to the second peptide in the first reactive site using mass spectrometry (See Para 0385-0387 for the ratio of peak intensity of two co-eluted peptides using MS),
and
using the ratio to determine the amount of the first peptide in the sample. (See Para 0385-0387; Para 0397 for amount of peptide). 

Bergo does not teach a binding capacity of the bead array is greater than an amount of the first peptide and lower than an amount of the second peptide in the sample. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the practice of Immunoaffinity Enrichment Protocols, the selection of optimal experimental conditions binding capacity of capture beads affects the binding characteristics of the analyte of interest. Thus, the bead binding capacity is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the analytical method with a bead array of optimal binding capacity to bind a predictable amounts of the individual peptides in the sample in order to quantitatively determine the amount of the distinct peptides in the sample. 

Regarding claim 2, Bergo teaches a method of claim 1 wherein a ratio of the first peptide-specific antibody to the second peptide-specific antibody (Para 0091, …plurality of antibodies)  in the first reactive site (Fig. 3A, referred to as a bead , e.g. bead 1; (Para 0188, …amount of analytes on individual beads;).

Bergo does not teach a ratio of the first peptide-specific antibody to the second peptide-specific antibody  in the first reactive site is greater than 5: 1.
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the practice of Immunoaffinity Enrichment Protocols, the selection of optimal experimental conditions such as the amounts of the analytes bound on the reactive sites are affected by the binding capacity of the capture beads. Thus, the analyte of interest bound on the beads are a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the analytical method with a bead array of optimal binding capacity (having a ratio of  first peptide-specific antibody to second peptide-specific antibody of greater than 5:1) to bind a predictable amounts of the individual peptides in the sample in order to quantitatively determine the amount of the distinct peptides in the sample. 

Regarding claim 3, Bergo teaches a method of claim 1 wherein the contacting step (See Para 0090,…biomolecules bound to bead…; See Fig. 3A for an array of microbeads) causesf the amount of the first peptide and the amount of the second peptide to bind to the bead array  (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …). 
Bergo does not teach the contacting step causes more than 50% of the amount of the first peptide and less than 50% of the amount of the second peptide to bind to the bead array. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the practice of Immunoaffinity Enrichment Protocols, the selection of optimal experimental conditions such as the amounts of the analytes bound on the reactive sites are affected by the binding capacity of the capture beads. Thus, the analyte of interest bound on the beads are a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the analytical method with a bead array of optimal binding capacity (as claimed in claim 3) to bind a predictable amounts of the individual peptides in the sample in order to quantitatively determine the amount of the distinct peptides in the sample. 

Regarding claim 4, Bergo teaches a method of claim 1 wherein the second peptide (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …) is synthetic (Para 0157, 0301, peptoids inherently are synthetic peptides). 

Regarding claim 5, Bergo teaches a method of claim 1 wherein the second peptide (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …) is a proteolytic fragment of a naturally occurring protein (Para 0091, proteins including proteins with post-translational modifications; Para 0249, … enzymatically digested peptide fragments to their original precursor protein; Para 0176,…analytes may be molecular complexes comprising two or more distinct molecules or may be fragments of precursor molecules produced for example by enzymatic digestion).

Regarding claim 6, Bergo teaches a method of claim 1 further comprising the step of obtaining an estimate of a total protein content of the sample before the contacting step (See Para 0269, …at least two analytes measured quantitatively per sample; The estimation of the amount of analytes e.g. proteins is inherently taught). 

Regarding claim 7, Bergo teaches a method of claim 1 wherein one of the first peptide and the second peptide contains a post-translational modification (PTM) (See para 0012… in proteomics MS readout can be used to perform label-free detection, screen for protein post-translational modifications and …).

Regarding claim 8, Bergo teaches a method of claim 1 wherein the first peptide contains an amino acid sequence that naturally occurs in at least 2 distinct proteins  inherently occurs in distinct proteins, the at least 2 distinct proteins being constituents of distinct biological pathways  (See Para 0401, …Peptide sequence -GGRIR- in “MIGGAGGRIR (987 Da), MIGGEGGRIR (1045 Da), MIGGIGGRIR (1029 Da), MIGGSGGRIR (1003 Da), MIGGPGGRIR (1013 Da), MIGGTGGRIR(l017Da), MIGGRGGRIR”).

Regarding claim 9, Bergo teaches a method of claim 1 wherein the capture agent (Para 0181, … More than one type of target molecules may be conjugated to a capture molecule) that specifically recognizes the first peptide (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …)  further specifically recognizes a third peptide (Para 0181, … More than one type of target molecules may be conjugated to a capture molecule) and wherein the binding capacity of the bead array is ; a combined amount of the first and the third peptides in the sample (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …).

Bergo does not teach the binding capacity of the bead array is greater than a combined amount of the first and the third peptides in the sample.
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the practice of Immunoaffinity Enrichment Protocols, the selection of optimal experimental conditions binding capacity of capture beads affects the binding characteristics of the analyte of interest. Thus, the bead binding capacity is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the analytical method with a bead array of optimal binding capacity (as claimed in claim 9) to bind a predictable amounts of the individual peptides in the sample in order to quantitatively determine the amount of the distinct peptides in the sample. 

Regarding claim 10, Bergo teaches a method of claim 9 wherein the first and the third peptides are derived from a common precursor protein Para 0249, … enzymatically digested peptide fragments to their original precursor protein; Para 0176,…analytes may be molecular complexes comprising two or more distinct molecules or may be fragments of precursor molecules produced for example by enzymatic digestion).

Regarding claim 11, Bergo teaches a method of claim 9 wherein one of the first and the second peptides contains a PTM (See para 0012… in proteomics MS readout can be used to perform label-free detection, screen for protein post-translational modifications and …).

Regarding claim 12, Bergo teaches a method of claim 1 wherein the capture agent specific for the second peptide (Para 0181, … More than one type of target molecules may be conjugated to a capture molecule) further specifically recognizes a third peptide (Para 0181, … More than one type of target molecules may be conjugated to a capture molecule) and an amount of the third peptide (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …) in the sample ; of the amount of the second peptide (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …).

Bergo does not teach that  an amount of the third peptide in the sample is less than 10% of the amount of the second peptide.  
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the practice of Immunoaffinity Enrichment Protocols, the selection of optimal experimental conditions such as the amounts of the analytes bound on the reactive sites are affected by the binding capacity of the capture beads. Thus, the analyte of interest bound on the beads are a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the analytical method with a bead array of optimal binding capacity (as claimed in claim 12) to bind a predictable amounts of the individual peptides in the sample in order to quantitatively determine the amount of the distinct peptides in the sample. 
Regarding claim 13, Bergo teaches a method of claim 1 wherein the bead array See Fig. 3A for an array of microbeads) further contains a second reactive site (Fig. 3A, referred to as a bead , e.g. bead 2), the second reactive site comprising a bead (Fig. 3A, referred to as a bead , e.g. bead 2), a capture agent (Para 0301,…various capture reagents with different specificity may be immobilized on beads …) that specifically recognizes a peptide that is distinct from the first peptide (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …), and the capture agent (Para 0301,…various capture reagents with different specificity may be immobilized on beads …) specific for the second peptide (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …; Para 0091, polypeptides; Para 0157, 0169, …peptides, 0171, teaches multiple analytes).

Regarding claim 14, Bergo teaches a method of claim 1 further including the step of using a molecular weight of the second peptide or an equivalent thereof to calibrate a mass spectrum that contains signals from the first and the second peptides (See Para 0184, … control spots may contain analytes of known molecular weight and be used for the calibration of mass spectrometer…; Para 0221). 

Regarding claim 16, Bergo teaches a method comprising the steps of 
contacting a sample with a bead array (See Para 0090,…biomolecules bound to bead…; See Fig. 3A for an array of microbeads) , the sample containing a first peptide and a second peptide(Para 0091, polypeptides inherently teaches plurality of peptides; Para 0157, 0169, …peptides, 0171, teaches multiple analytes), 
the bead array (See Para 0090,…biomolecules bound to bead…; See Fig. 3A for an array of microbeads) containing a first reactive site (Fig. 3A, referred to as a bead , e.g. bead 1) and a second reactive site (Fig. 3A, referred to as a bead , e.g. bead 2), each of the first and the second reactive sites comprising a bead and a capture agent (Para 0181, …the bead 1112 is conjugated to a capture molecule…; Para 0188, referred to as e.g. possible target analytes that have affinity for the corresponding bead-conjugated capture reagents), 
the capture agent of the first reactive site specifically recognizing the first peptide and the second peptide (Para 0181, … More than one type of target molecules may be conjugated to a capture molecule), the capture agent of the second reactive site specifically recognizing the first peptide and not the second peptide Para 0301,…various capture reagents with different specificity may be immobilized on beads …), wherein a binding capacity of the bead array  (Para 0367, …beads have sufficient  binding capacity to bind peptide…; Para 0343) ; an amount of the first peptide in the sample (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …),
measuring a ratio of the first peptide to the second peptide in the first reactive site using mass spectrometry (See Para 0385-0387 for the ratio of peak intensity of two co-eluted peptides using MS),
and
using the ratio to determine the amount of the first peptide in the sample (See Para 0385-0387; Para 0397 for amount of peptide). 

Bergo does not teach a binding capacity of the bead array  is greater than, equal to, or lower than an amount of the first peptide in the sample. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the practice of Immunoaffinity Enrichment Protocols, the selection of optimal experimental conditions binding capacity of capture beads affects the binding characteristics of the analyte of interest. Thus, the bead binding capacity is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the analytical method with a bead array of optimal binding capacity to bind a predictable amounts of the individual peptides in the sample in order to quantitatively determine the amount of the distinct peptides in the sample. 

Regarding claim 18, Bergo teaches a method comprising the steps of
contacting a first sample with a first bead array (See Para 0090,…biomolecules bound to bead…; See Fig. 3A for an array of microbeads),
contacting a second sample (Para 0069, which require physical separation of samples from beads; Para 0070, …biological samples in bead-based multiplexed assays; Plurality of samples in inherently taught)
 with a second bead array (Para 0098, ….disclosure are configured to enable analysis of bead arrays; Plurality of bead arrays is inherently taught ), each of the first and the second samples (Para 0069, which require physical separation of samples from beads; Para 0070, …biological samples in bead-based multiplexed assays; Plurality of samples in inherently taught)
 containing a first peptide and a second peptide (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …; Para 0091, polypeptides; Para 0157, 0169, …peptides, 0171, teaches multiple analytes), each of the first and the second bead arrays (Para 0098, ….disclosure are configured to enable analysis of bead arrays; Plurality of bead arrays in inherently taught ) containing a reactive site that comprises a bead and a capture agent (Para 0181, …the bead 1112 is conjugated to a capture molecule…; Para 0188, referred to as e.g. possible target analytes that have affinity for the corresponding bead-conjugated capture reagents) that specifically recognizes the first peptide and the second peptide (Para 0301,…various capture reagents with different specificity may be immobilized on beads …), 
wherein a binding capacity of the first bead array (Para 0367, …beads have sufficient  binding capacity to bind peptide…; Para 0343) ; than a combined amount of the first and the second peptides in the first sample and a binding capacity of the second bead array (Para 0367, …beads have sufficient  binding capacity to bind peptide…; Para 0343) is ; a combined amount of the first and the second peptides (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …) in the second sample (Para 0069, which require physical separation of samples from beads; Para 0070, …biological samples in bead-based multiplexed assays; Plurality of samples in inherently taught),
measuring a ratio of the first peptide to the second peptide in the reactive site of the first bead array using mass spectrometry  (See Para 0385-0387 for the ratio of peak intensity of two co-eluted peptides using MS),
and
measuring a ratio of the first peptide to the second peptide in the reactive site of the second bead array using mass spectrometry(See Para 0385-0387 for the ratio of peak intensity of two co-eluted peptides using MS).
Bergo does not teach that a binding capacity of the first bead array ;than a combined amount of the first and the second peptides in the first sample and a binding capacity of the second bead array is; a combined amount of the first and the second peptides in the second sample. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the practice of Immunoaffinity Enrichment Protocols, the selection of optimal experimental conditions binding capacity of capture beads affects the binding characteristics of the analyte of interest. Thus, the bead binding capacity is a result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct the analytical method with a bead array of optimal binding capacity to bind a predictable amounts of the individual peptides in the sample in order to quantitatively determine the amount of the distinct peptides in the sample. 

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Bergo (US 20120202709A1) in view of McAvoy (US20150253341A1)

Regarding claim 15, Bergo teaches a method of claim 1 wherein the first peptide (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …) ;.

Bergo does not teach that the first peptide is a fragment of protein TAU. 
However, in the analogous art of mass spectrometric assays (see [0007], McAvoy  teaches a method for measuring Tau protein in a biological sample comprising a composition of Tau peptides; and performing tandem mass spectrometry to detect and measure the amount of surrogate Tau peptide and isotope labeled Tau peptide present in the analyte sample (Para 0011, 0026), wherein the method of the invention can be practiced using an antitau antibody that is immobilized on a solid phase, for example, magnetic beads (Para 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bergo and McAvoy to incorporate the detection of TAU protein peptide as taught by McAvoy motivated by the need to develop and characterize biomarkers that have the potential to aid in clinical diagnosis of tauopathies, including Alzheimer's disease (AD), and the development of new therapeutics (McAvoy, Para 0002), allowing for the contribution for better understanding of the development of dementia. 

Regarding claim 17, Bergo teaches a method of claim 16 wherein the first and the second peptides (Para 0188, …amount of analytes on individual beads; Para 0252,…the capture reagents present on all of the beads within the bead library used to produce the microarray; Para 0301,…various capture reagents with different specificity may be immobilized on beads …) ;. 

Bergo does not teach that the first peptide and the second peptides is a fragment of protein TAU. 
However, in the analogous art of mass spectrometric assays (see [0007], McAvoy  teaches a method for measuring Tau protein in a biological sample comprising a composition of Tau peptides; and performing tandem mass spectrometry to detect and measure the amount of surrogate Tau peptide and isotope labeled Tau peptide present in the analyte sample (Para 0011, 0026), wherein the method of the invention can be practiced using an antitau antibody that is immobilized on a solid phase, for example, magnetic beads (Para 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bergo and McAvoy to incorporate the detection of TAU protein peptides as taught by McAvoy motivated by the need to develop and characterize biomarkers that have the potential to aid in clinical diagnosis of tauopathies, including Alzheimer's disease (AD), and the development of new therapeutics (McAvoy, Para 0002), allowing for the contribution for better understanding of the development of dementia.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Bergo (US 20120202709A1) in view of Kaur (US20090286258A1). 
Regarding claim 20, Bergo teaches a method of claim 19 wherein the sample Para 0070, …biological samples in bead-based multiplexed assays; Plurality of samples in inherently taught) is subjected to at least one freeze-thaw cycle between the two contacting steps. 
Kaur does not teach that the sample is subjected to at least one freeze-thaw cycle between the two contacting steps.

However, Kaur, in the analogous art of bead capture and mass spectrometry assays directed towards immunoaffinity bead capture and mass spectrometry methods to measure the relative amounts of ADC sample constituents with different drug-to-antibody ratios (DAR) in plasma or serum  teaches that a short-term matrix freeze/thaw stability was established for anti-MUC16 ADC (3A5-MC-vc-PAB-MMAE) mixtures in both rat plasma (up to 3 cycles) and cynomolgus serum (up to 6 cycles) (Para 0181). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bergo and Kaur to have the samples subjected to at least one freeze-thaw cycle between the two contacting steps, as taught by Kaur, motivated by the need for sample stability to be established via a short-term matrix freeze/thaw process (Kaur, Para 0181), allowing for assay integrity to be maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        








.